          Case 1:19-cr-00072-NONE-SKO Document 105 Filed 11/19/20 Page 1 of 2


 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant JOSE MONGE PONCE.

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                     EASTERN DISTRICT OF CALIFORNIA, CRIMINAL DIVISION

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00072 NONE SKO
12                                Plaintiff,            STIPULATION RE: CONTINUANCE OF STATUS
                                                        CONFERENCE AND ORDER
13                          v.
14   JOSE MONGE PONCE,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant Jose

19 Monge Ponce, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     A status conference is currently scheduled to take place in this matter on November 30,

21 2020 at 1:00 p.m.

22          2.     In light of scheduling conflicts and ongoing resolution efforts, the parties propose

23 continuing the status conference to Wednesday, January 6, 2021 at 1:00 p.m.

24          3.     The parties agree that time for purposes of the Speedy Trial Act should be excluded until

25 January 6, 2020, in that failure to grant the requested case schedule would unreasonably deny the

26 defendants continuity of counsel, and unreasonably deny both the defendants and the government the
27 reasonable time necessary for effective preparation, taking into account the parties’ due diligence in

28 prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv). The parties further agree that the ends of

      STIPULATION RE: CONTINUANCE OF STATUS             1
30    CONFERENCE AND ORDER
         Case 1:19-cr-00072-NONE-SKO Document 105 Filed 11/19/20 Page 2 of 2


 1 justice served by the schedule as requested outweigh the interest of the public and the defendant in a trial

 2 within the original date prescribed by the Speedy Trial Act.

 3            IT IS SO STIPULATED.

 4
      Dated: November 19, 2020                               MCGREGOR W. SCOTT
 5                                                           United States Attorney
 6
                                                             /s/ KAREN ESCOBAR
 7                                                           KAREN ESCOBAR
                                                             Assistant United States Attorney
 8

 9
      Dated: November 19, 2020                               /s/ KEVIN LITTLE
10                                                           KEVIN LITTLE
11                                                           Counsel for Defendant
                                                             JOSE MONGE PONCE
12
                                                     ORDER
13

14 IT IS SO ORDERED.

15
     Dated:     November 19, 2020                                 /s/   Sheila K. Oberto            .
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION RE: CONTINUANCE OF STATUS              2
30    CONFERENCE AND ORDER
